DETAILED ACTION
This patent application is being examined in Art Unit 3649. Please do not hesitate to contact Examiner Dan Colilla at 571-272-2157 if you have any questions regarding this correspondence and/or how to respond.
DETAILED ACTION
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a group at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop:
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 
[TextBox: Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. ]
Note: 
Prior art has not been applied to claims 6 and 8 because they are multiple dependent claims (see claim objections below). 
Prior art could not be applied to claim 9 due to the below mentioned 112(b) problems. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 7, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshioka et al. (JP 2001-299451).
With respect to claim 1, Yoshioka et al. disclose a force sensitive toothbrush comprising 
a handle 1 (having a face side and a backside(opposite the said face side) (as shown in Fig. 1 of Yoshioka et al.), 
a head 2 with bristles 4 (cleansing medium) on the face side for cleaning the users teeth and, gums and 
a backside to place index finger to keep said force sensitive in alignment to brush tongue as shown below in the image taken from Fig. 1(a) of Yoshioka et al.:
[AltContent: textbox (backside)]
    PNG
    media_image1.png
    381
    264
    media_image1.png
    Greyscale
[AltContent: ]
said force sensitive toothbrush further including a force release indicator (as shown in Fig. 2 of Yoshioka et al.) in which simultaneously provides tactful and visual indications to the user when a predetermined brushing force is exceeded (see pg. 4 of the machine translation of Yoshioka et al.), 
said force indicator comprising of pivot 5 comprised with magnets 6a and 6b embedded and thoroughly set in said force sensitive toothbrush and head (as shown in Fig. 2 of Yoshioka et al.) and 
said toothbrush handle set in-line with each said magnet 6a and 6b (as shown in Fig. 2 of Yoshioka et al.). 
Said magnet size and magnetism set to predetermined force release (“Set within the range of 00 g to 300 g—see pg. 5 of the machine translation of Yoshioka et al.).
When brushing force on said toothbrush head exceeds a predetermined amount, the said magnets release (see abstract, and pgs. 4-5 of the machine translation of Yoshioka et al.).
With respect to claim 2, Yoshioka et al. disclose that force sensitive toothbrush head re-engages magnetically after force levels return to predetermined levels—while Yoshioka et al. does not disclose this explicitly, one or ordinary skill in the art would understand that the magnets 6a and 6b would reengage when they are placed near one another again.
With respect to claim 4, Yoshioka et al. disclose that the predetermined amount of force is between 1 and 3 Newtons (Yoshioka et al. discloses between 0 and 300 grams which is equivalent to between0 and 2.94 Newtons–see pg. 5 of the machine translation of Yoshioka et al.).
The force sensitive toothbrush of claim 1 wherein the predetermined amount of force is greater than 1 to 3 Newtons.
With respect to claim 7, Yoshioka et al. discloses that the force sensitive toothbrush head will not release when force levels area maintained under a range from 1-3 Newtons.
With respect to claim 12, to the extent that the claim can be understood, Yoshioka et al. disclose the claimed force sensitive toothbrush. Yoshioka et al. discloses a force sensitive toothbrush comprising 
a said main beam handle connected to said bristle beam section through a force sensitive pivot section which couples the said bristle head with bristles as shown below in the image taken from Fig. 1(a) of Yoshioka et al.:
[AltContent: textbox (force sensitive pivot section)][AltContent: textbox (main beam handle)][AltContent: textbox (bristle beam section)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    513
    190
    media_image2.png
    Greyscale


Yoshioka et al .further discloses that a system of having two state as referred to (shown in solid and dashed lines in Fig. 1(a) of Yoshioka et al.) consisting of a bi-stable to carry and transmit normal loads from the said main handle section to the said bristle beam section will pivot upon predetermined load to release with tactful indicator. Further comprising of a response to exceeding the predetermined force causing the said bristle beam section to pivot away from the said main beam section (as described in pg. 4 of the machine translation of Yoshioka et al.). The connection of the said main beam section to the said bristle beam section in conjunction with the said pivot area through said magnets 6a and 6b secured set in each section. The said magnets are set to hold to a predetermined force load as-equated through the calculation of Newtons not beyond 3N and not below 1N (as described in pg. 5 of the machine translation of Yoshioka et al.). 
With respect to claim 13, to the extent that the claim can be understood, Yoshioka et al. discloses the claimed force sensitive toothbrush. Yoshioka et al. discloses a force sensitive toothbrush consisting essential of a said main beam section 1 and said bristle beam section 2 and said force sensitive section with connects the said beam section and said bristle section at a said connected pivot as shown below in the image taken from Fig. 1(a) of Yoshioka et al.:

[AltContent: ][AltContent: ]
    PNG
    media_image2.png
    513
    190
    media_image2.png
    Greyscale
[AltContent: textbox (force sensitive pivot section)][AltContent: ][AltContent: textbox (main beam handle)][AltContent: textbox (bristle beam section)]

Yoshioka et al. further discloses that said pivot section is coupled by a feature (shaft 5a) in the said bristle beam section 2 attached to the said main beam section at a said pivot connection point at the end of further comprising of two parallel arms 1a and 1a  on the said main beam section 1 (as shown in Fig. 2 of Yoshioka et al.) . This creates and maintains a pivot point 5 of failure when forces exceed the predetermined force and able to reset through the magnetic connection at the opposing magnets in the said bristle beam section and said main beam section (as described in pg. 4 of the machine translation of Yoshioka et al.).


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (JP 2001-299451), as applied to claim 2 above, and further in view of Dirksing (US 5,355,5544).
With respect to claim 3, Yoshioka et al. disclose the claimed force sensitive toothbrush except for the tactful sound indications of release. However, Dirksing teaches a force sensitive toothbrush that releases a magnetic attraction between magnets when excessive force is applied to the toothbrush (Dirksing, col. 4, lines 66-67 and col. 5, lines 1-3) wherein the toothbrush makes a tactful sound indicating release of the magnets (Dirksing, col. 5, lines 6-9). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Dirksing with the toothbrush disclosed by Yoshioka et al. to provide an additional indicator that excessive force has been applied to the toothbrush ensuring that a user notices. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (JP 2001-299451), as applied to claim 1 above, and further in view of Meginniss, III et al. (US 6,327,734).
With respect to claim 5, Yoshioka et al. disclose the claimed force sensitive toothbrush except for the predetermined amount of force being greater than 3 Newtons. However, Meginniss, III et al. teach a force sensitive toothbrush that indicates excessive force when a force is greater than 400 grams (which converts to 3.92 Newtons, Meginniss, III et al., col. 5, lines 28-30). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the maximum force disclosed by Yoshioka et al. with the teaching of Meginniss, III et al. because the forces in the range taught by Meginniss, III et al. (i.e. 200-400 grams) are considered to be reasonable as a threshold for excessive pressure (Meginniss, III et al., col. 5, lines 26-33). 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (JP 2001-299451), as applied to claim 2 above, and further in view of Aufsesser (US 2,429,740).
With respect to claim 10, Yoshioka et al. disclose the claimed force sensitive toothbrush except for the indent on said backside of said bristle beam section. However, Aufsesser teaches a toothbrush including an indent 12 on the back side of a bristle beam section 3 as shown in Fig. 5 of Aufsesser. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Aufsesser with the force sensitive toothbrush disclosed by Yoshioka et al. for the advantage of the long bristle tufts 17 which are especially efficient at whisking out foreign fragments that may have got lodge between teeth (Aufsesser, col. 3, lines 39-49). 
With respect to claim 11, it is noted that Applicant has not recited any further structure in this claim. Instead Applicant has recited a statement of intended use of the force sensitive toothbrush. The combination disclosed by Yoshioka et al. in view of Aufsesser would result in keeping said force sensitive toothbrush in continuous position when an index finger is placed on said force sensitive toothbrush backside in area for index finger. 

	
	
[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6, the phrase “comprised with” is vague and indefinite. Typically a claim would simply recite, --comprising--. 
In claim 1, line, “said force sensitive” appears to be missing language. This language will be interpreted as, --said force sensitive toothbrush--. 
In claim 5, the phrase “force is greater than 1 to 3 Newtons” is vague and indefinite. It is not clear if a force larger than 1 Newton but less than 3 Newtons is greater than 1 to 3 Newtons. This claim will be interpreted as if it recited, --a force greater than 3 Newtons.--
Claim 7 has a similar problem. 
In claim 9, Applicant appears to have left out language in claim 9 because, Applicant has not recited what occurs if the predetermined amount of force is exceeded. 
In claim 10, it is not clear how an indent on the bristle beam section allows said force sensitive toothbrush to be used beyond the range from 1-3 Newtons to brush tongue. 
In claim 11, it is not clear what “area for index finger” is referring to. Is this the same as the “indent” as recited in claim 10? Additionally, for proper grammar, it appears that --an-- should be inserted before “area.” 
Claims 12 and 13 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
It is further noted that much of the structure in claims 12-13 lack antecedent basis. This means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus if a structure such as “main beam handle” exists in the claim, Applicant must first recite in the claims that there is “a main beam handle” before referring to “the main beam handle” or “said main beam handle.” 	
Furthermore, in claim 12, line 3, Applicant recites “a bi-stable.” It is not clear what this structure is referring to since this terminology has not been used in the specification. 
 
	Claim Objections
Claims 6 and 8 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  Applicant could overcome this objection by changing “claim 1 and 2” to --claim1 or 2-- in line 1 of claim 6
Claim 8 is objected to because it inherits the problem from claim 6. 
See MPEP § 608.01(n).  Accordingly, the claims 6 and 8 have not been further treated on the merits.

Claims 1, 8-9, and 12 are objected to because of the following informalities:  
Claims 1,  12, and 13 include extraneous periods. 
Claims 8-9 do not end with a period. 
According to § 608.01(m) of the Manual for Patent Examining Procedure (MPEP), each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). It is suggested that Applicant review the claims of the references cited in this Office action to get a better understanding of how claims should be written.
Also please note that claims should not be written in a block paragraph format, but each structural feature should be indented (see claims in the cited patents for a better understanding of the formatting of claims). 
	Appropriate correction is required.

Claims 1, 10, 11 are objected to because of the following informalities:  
In claim 1, line 6, --a-- should be inserted before “pivot” for proper grammar. 
In claim 1, line 8, --a-- should be inserted before “predetermined force release” for proper grammar. 
In claim 1, “said magnet size and magnetism” has no antecedent basis in the claims. In claim 2, “said body” has no antecedent basis in the claims. 
In claim 10, line 2 “said bristle beam section” has no antecedent basis in the claims. 
In claim 10, line 3, “the range from 1-3 Newtons” has no antecedent basis in the claims. Note, Applicant recites a force between 1 to 3 Newtons s in claim 4. 
In claim 11, line 1, “the index finger” has no antecedent basis in the claims. 
In claim 11, line 2, it appears that --the-- should be inserted before “index finger” for proper grammar. 
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a bi-stable” as recited in line 3 of claim 12. 

The following claim is an example of a claim 1 that would overcome the 112(b) rejections and objections to give Applicant a better idea of how claims are written. However, please note that this claim does not overcome the prior art rejection:
 1. 	A force sensitive toothbrush comprising:
 a handle having a handle face side and a handle backside, opposite the said face side); 
a head with bristles (cleansing medium), said head heaving a head face side and a head backside, wherein the bristles are located on the face side for cleaning the users teeth and, gums; and  
a force release indicator in which simultaneously provides tactful and visual indications to the user when a predetermined brushing force is exceeded, said force release indicator comprising: 
a pivot;
a first magnet embedded in said handle; 
a second magnet embedded in said head, wherein the first and second magnets are aligned opposite one another to provide an attraction force to maintain the handle and head aligned parallel to on another, 
wherein said magnets are configured so that the attraction force between the first and second magnets is overcome at a predetermined amount of force so that when a brushing force on said head exceeds said predetermined amount of force, said magnets release.

Drawings
Photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Such a petition must explain why the color drawings are necessary. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended” or “new.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” (if an existing drawing sheet is being changed) or “New Sheet” (if  a new sheets are being added to the previous total number of drawing sheets) pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 204015488 is cited to show another example of a toothbrush with a magnetic force releasing mechanism and a pivot.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        November 18, 2021